Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Jonathan A. 
Thomas (Reg. No. 62,200) on 02/04/2022.

In the claims:   
 In claim 10, lines 9-10; “and the deployed position; and a lever pivotally coupled to 
the second blade” has been changed to –and the deployed position; a lever 
pivotally coupled to the second blade--.
 
In claim 10, line 13; “the first blade to pivot about the first axis toward the second 
blade.” has been changed to --the first blade to pivot about the first axis toward the 
second blade; and a spring element, wherein the spring element is configured to 
engage a driving element of the first blade and biases the first blade away from the 
second blade.--.


tool of claim 17--.

Reasons for Allowance              
        Claims 1-3, 5-18 and 20 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the second blade is coupled to the lever with a fastener defining an axis along the first pivot axis, wherein the first blade defines an arcuate slot, and wherein in response to the first blade closing with respect to the second blade, the fastener is configured to translate within the arcuate slot, in combination with other limitations set forth in claim 1. The prior art also fails to teach a spring element, wherein the spring element is configured to engage a driving element of the first blade and biases the first blade away from the second blade, in combination with other limitations set forth in claims 10 and 17.
	
             Regarding claims 1, 10 and 17, Grubbs et al. (5,092,049), Berg et al. (5,745,997), Wong (2019/0001512 A1) and Cachot (2003/0126748) alone or in combination thereof, as applied to the rejection of the claims in the Non-Final Rejection mailed on 10/22/2021, fail to teach above-mentioned limitations set forth in claims 1, 10 and 17. 

. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   January 26, 2022